Case 1:18-cv-00520-LO-JFA Document 58 Filed 01/10/19 Page 1 of 2 PagelD# 714

VIRGINIA:
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
TRAN LE
Plaintiff,
Vv. : Civil Action No.: 1:18-cv-520-LO-JFA
TARGET STORES, INC.,
Defendant.

MEMORANDUM IN SUPPORT OF MOTION
TO USE PHOTOS AND VIDEO IN PLAINTIFF’S OPENING STATEMENT

COMES NOW plaintiff, through counsel, and states as follows:

Statement of Facts

On or about February 2d, 2017, Plaintiff Ms. Le was visiting the Target store at Springfield Mall
in Fairfax County as a customer and invitee of defendant. The second story of the stores is
serviced by elevators and by escalators carrying customers on moving stairs.

As Ms. Le descended the escalator she was struck from behind by a shopping cart which rolled
onto and fell down the escalator when a customer attempted to take her shopping cart down the

escalator and lost control of it whereupon it fell onto Ms. Le.

Argument

The video and still photos (from the video) of the cart falling down the pedestrian escalator and
striking the plaintiff and additional photos of the area surrounding the escalator enable the jury to
understand plaintiff’s case at the outset. These exhibits were provided by the defendant’s expert

and plaintiffs expert which constitute demonstrative evidence. There is no prejudice in
Case 1:18-cv-00520-LO-JFA Document 58 Filed 01/10/19 Page 2 of 2 PagelD# 715

plaintiffs using the video and photographs taken at the inspection (except those showing
subsequent looseness in the placement of the bollards). Defendant has agreed in the Joint

Stipulation (Exh A) to plaintiffs use of the photos from the inspection.

WHEREFORE plaintiff moves this Honorable Court to permit Plaintiff to use photos and video

of the event in her opening statement.

 

Respectfully submitted,
TRAN LE
By Counsel
HICKMAN LAW OFFICE
/s/
Gwendolyn M. Hickman
Bar No.: 24587
Counsel for Plaintiff
1000 Queen St

Alexandria, VA 22314
(703)748-3001 phone

(703) 748-3044 fax
gwen@hickmanlawoffice.com

/s/

George E. Tuttle, Jr.

Bar No. 14111

Counsel for Plaintiff
2331 Mill Rd.
Alexandria, VA 22314
(703)224-8964 phone
(703)224-8801 fax
georget@getuttlelaw.com

Certificate of Service

I hereby certify that a copy of the foregoing was sent 1 )0 /2019 by email to J. Derek Turrietta,
Esq., Counsel for Defendant at dturrietta@sntlegal.com.

/s/
Gwendolyn M. Hickman
